Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 8/4/2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.
The invention of claims 14-17 was elected, however upon further review claims 15-17 are dependent on claims 10, 11 and 12 which are not elected.  Claim 14 is under examination.
Claim Objections
Claim 14 objected to because of the following informalities:  add the word “and” before the word “spraying” to form proper sentence structure.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunklau et al. (US 9,532,566; patented January 3, 2017) in view of Gonen-Levy (EP 0655201; published May 31, 1995).
Applicant’s Invention
Applicant claims a method of removing fungus comprising placing an agricultural product between fogging fans in an enclosed environment; and spraying fungicide compound into the fans a high pressure.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claim 14 of the instant application, Dunklau et al. teach an ultra low volume fogger which creates fog by transferring a liquid from a holding tank to a pump through a pressure regulator (abstract).  Figure 6 show that the system can include two separate foggers 900-1 and 900-2.  The system includes a holding tank, configured to hold a liquid, a pump configured to receive the liquid from the holding tank, a nozzle configured to emit a fog and a fan configured to push the fog through a tube and the system may include a recirculation line to divert liquid back to the holding tank (column 1, lines 51-62).  The liquids that are transferred include disinfectants and fungicides including chlorides and hydrogen peroxide (column 3, lines 34 through column 4, lines 26).  Dunklau et al. teach various active compounds including fungicides, however disinfectants or pesticides are more advantageous with used in the system (column 3, lines 64-67).  The liquid is pumped through the system at a fairly high pressure through an actuator at 250-3000 psi (column 4, lines 40-65).  The liquid pumped may be recirculated back to the tank via tubes (column 5, lines 52-57).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Dunklau et al. is also silent to placing an agricultural product between the fogging fans.  It is for this reason that Gonen-Levy is joined.
Gonen-Levy teach a method of treating agricultural produce by generating a dry fog which includes a fungicide, wherein the treatment reduces fungus-produced decay (abstract).  Using a fog is beneficial because it allows for humidity to be increased without causing condensation of water onto the surface of the produce (page 2, column 1, lines 33-41).  The preferred fungicide for the treatment of melons is imazalil (page 3, column 3, lines 2-11).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Dunklau et al. and Gonen-Levy are both drawn to methods of using foggers to apply fungicides.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Dunklau et al. and Gonen-Levy and place agricultural produce between the fogging fans to reduce fungal decay with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Dunklau et al. and Gonen-Levy and place produce between the fogging fans of Dunklau et al. because Dunklau et al. teach in Figure 6 that the system can include two separate foggers and Gonen-Levy teach that treating produce using a fog allows for humidity to be increased without causing condensation of water on the surface.   Therefore, one of ordinary skill in the art would have been motivated to place the produce between the two fogging fans in order to protect the produce, improve the shelf life and to reduce damage from fungus.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/         Primary Examiner, Art Unit 1617